LACOMBE, Circuit Judge.
The claim set forth by the petitioner-is in all respects the same as that set forth in the complaint. The bill is brought by Bowker in behalf of himself and all others similarly situated, and the suit is prosecuted in Simisen’s behalf, as much asín Bowker’s. Under these circumstances, there seems no good' reason for allowing petitioner to intervene by another attorney. If he pleases, and will agree to bear his ratable proportion of the expenses of litigation, he may be made a co-complainant, appearing by attorney and counsel now representing Bowker. If not, his peti— *795tion is for the present denied. The receivers, however, will take note of' his name and address, and, in the event of any proposal to dispose of the cause otherwise than in the, usual way at final hearing on pleadings and proofs, he should be notified, and the court will then determine whether or not he should be allowed to come in by his own attorney, and continue the litigation.